DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 positively recites the skin of a living organism within the claim. The claim reads “an electrode module which has at least a pair of contact electrodes outputting an alternating current to a skin”, however the claim cannot claim biological tissue as a limitation in a system or device claim.  It is recommended that the applicant amend the claim limitation to read “an electrode module which has at least a pair of contact electrodes configured for outputting an alternating current to a skin”.
Dependent claims 2-10 inherit the same deficiencies.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adanny et al (U.S. PG Pub 20140249522 A1).
Regarding claim 11, Adanny teaches a method for controlling a skin care device, the method comprising: applying an alternating current to a skin through at least a pair of contact electrodes (Fig 4 and 7 teach a device where a power source transmits a signal through an isolation transformer to electrodes for stimulation; [0033] teaches a electrodes for delivering stimulation voltage to skin; Fig 4, 5 and 7 elements (216) teach electrodes capable of outputting A/C current); sensing a voltage fluctuation according to the application of the alternating current (Fig 7 teaches a sensing element (700) that senses the current flowing to the electrode and skin impedance and therefore is naturally sensing the voltage fluctuation of the signal; [0015] teaches sensing the skin impedance of the skin to control the output of the stimulation; [0023]; [0038]-[0039]); determining a state of a skin care device based on the sensed current and impedance; and blocking the alternating current applied to the skin, when it is determined that the skin care device is in a fixed state ([0038]-[0039] teaches determining the state of the device during use and controlling the output of stimulation based on the sensed changes of impedance and current. The examiner notes that if the device is sensing and controlling the impedance and current of the signal then the voltage is naturally sensing and controlling based off the voltage as well. It would be obvious to use voltage instead of either current or impedance based off of the equation Voltage = Current x Resistance. The control module can than being blocking the signal when they surpass a threshold value. This block may occur when the device is in a fixed state).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Nitzan (U.S. PG Pub 20090204056 A1).
Regarding claim 1, Adanny teaches a skin care device comprising: an electrode module which has at least a pair of contact electrodes outputting an alternating current to a skin ([0033] teaches a electrodes for delivering stimulation voltage to skin; Fig 4, 5 and 7 elements (216) teach electrodes capable of outputting A/C current); a transformation module which amplifies an alternating current voltage to be applied to output the amplified alternating current voltage to the electrode module (Figs  5, and 7 teaches a transformer connecting the voltage source (200) to rest of the device see highlighted below. These are commonly used in the art to amplify the voltage across from one A/C circuit to another); a sensing module which senses a refined current signal with noise removed from the current signal, of the transformation module (Fig 7 teaches a sensing element (700) that senses the current flowing to the electrodes; Fig 4 and 7 teach a isolation transformer and capacitor that can filter out noise, which filters out ); and a control module which determines a state of the skin care device based on sensed signal output from the sensing module, and controls a current output of the electrode module based on the state of the skin care device (Figs 4,5, and 7 element 432 teaches a control module for controlling the output signals; [0038]-[0039] teaches a control limiter or control system cuts off the pulse when sensed resistance or current reaches above a threshold value. This means the current that is output to the electrodes when the device determines the state of the device to be unsafe based on the sensed signals), wherein the control module blocks a current output of the electrode module when the 
Nitzan teaches a device in the same field of endeavor, comprising a sensing means for determining changes in current, wherein a current to voltage converter is used for converting the sensed current into a voltage output for adjusting and controlling the voltage source and stimulation parameters ([0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, to have modified Adanny to include the current to voltage converted to convert the sensed current to a voltage output, as taught by Nitzan, to allow the control module to adjust the stimulation parameters based on the voltage of the sensed current signal.
Regarding claim 13, Adanny teaches claim 11, however fails to teach, wherein the sensing of the voltage fluctuation comprises converting a current signal sensed at a primary side of a transformation module into a sensed voltage signal.
Nitzan teaches an invention in the same field of endeavor, wherein a device comprises a sensing means for determining changes in current, wherein a current to voltage converter is used for converting the sensed current into a voltage output for adjusting and controlling the voltage source and stimulation parameters ([0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, to have modified Adanny to include the current to voltage converted to convert the sensed current to a voltage output, as taught by Nitzan, to allow the control module to adjust the stimulation parameters based on the voltage of the sensed current signal.
Claim 2-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Nitzan (U.S. PG Pub 20090204056 A1) as applied to claim 1 above, and further in view of John et al (U.S.PG Pub 20060149337 A1).
Regarding claim 2 , the modified invention of Adanny teaches claim 1, however fails to teach the device comprising: an input module which outputs a first alternating current voltage to the transformation module according to a control of the control module; and an input module which outputs a second alternating current voltage to the transformation module according to the control of the control module, and wherein a waveform of the first alternating current voltage is an inverted waveform having a phase difference of 180 degrees from a waveform of the second alternating current voltage.
John teaches a device in the same field of endeavor, wherein  an input module which outputs a first alternating current voltage to the transformation module according to a control of the control module; and an input module which outputs a second alternating current voltage to the transformation module according to the control of the control module (fig 2a and 5b element 42 and 52 respectively teach a partial signal creator, which creates at two partial signals from a base signal and inputs the first partial signal and second partial signal into a signal router (transformer)), and wherein a waveform of the first alternating current voltage is an inverted waveform (Fig 4b H) having a phase difference of 180 degrees from a waveform of the second alternating current voltage ([0066] teaches a first and second partial signal wherein the signal can be inverted, phase shifted, and rescaled; Fig 2a element 42 ). However, John fails to teach wherein the first A/c signal is from a first input module and the second A/C signal is from as second input module. Although it would have been an obvious design choice to one of ordinary skill in the art to have the partial signal creator comprise two separate modules to generate the first and second partial signals.
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Adanny to have a first input module which outputs a first alternating current voltage to the transformation module according to a control of the control module; and a second input module which outputs a second alternating current voltage to the transformation module according to the control of the control module, and wherein a waveform of the first alternating current voltage is an inverted waveform having a phase difference of 180 degrees from a waveform of the second alternating current voltage in order to modulate the signals and maintain the intended field summation of the stimulation in the target tissue depending on the desired therapy program (John [0066]).
Regarding claim 3 the modified invention of Adanny teaches claim 1, however fails to teach, wherein the transformation module sums a first alternating current voltage and a second alternating current voltage which are applied through a primary side to generate a summed alternating current voltage, and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage.
John teaches a device in the same field of endeavor, wherein the transformation module sums a first alternating current voltage and a second alternating current voltage which are applied through a primary side to generate a summed alternating current voltage (fig 2a element 44 teaches a signal router (transformer) which can alter the partial signals and sums the partial signals to generate a desired signal vector; [0059]-[0060] teaches two partial signals and their summed output signal), and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage ([0046] teaches the stimulation signals being amplified to generate a desired signal output for treatment; [0051]; Fig 2a element 44 teaches the signal router comprising an amplifier).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Adanny, to have the transformation module sum a first alternating current voltage and a second alternating current voltage which are applied through a primary side to generate a 
Regarding claim 4, the modified invention of Adanny teaches claim 1, however fails to teach, wherein the sensing module filters a signal in a set frequency band or more from the current signal sensed at the primary side of the transformation module to generate the refined current signal.
John teaches an invention in the same field of endeavor, wherein a sensing subsystem, filters the sensed signal in a set frequency band ([0048] teaches that the sensing subsystem can perform processing of sensed data, such as filtering; [0074] teaches the sensor having a low pass cut-off of 250Hz).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Adanny, to have the sensing module comprise a filter to filters a signal in a set frequency band or more from the current signal sensed at the primary side of the transformation module to generate the refined current signal, as taught by John, in order to remove unwanted frequencies and enable separation of stimulus artefact from a biological rhythm at the same frequency as the modulation of the vector field (john [0074]).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Nitzan (U.S. PG Pub 20090204056 A1) as applied to claim 1 above, and further in view of Weckwerth et al (U.S. PG Pub 20130103017 A1).
Regarding claim 9 and 10, the modified invention of Adanny teaches claim 1, however fails to teach wherein the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module.
Weckwerth teaches a device in the same field of endeavor, wherein a skin stimulation device has an interruption period if the device is not moving, and wherein the interruption period is a predetermined set of time ([0381]-[0382]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Adanny to have the control module controls to re-output a current when a set time elapses after blocking the current output of the electrode module, as taught by Weckwerth, in order to allow the user to continue stimulation without having to restart or reset the device after an unintended rest period or pause during of use of a stimulation device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) .
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding claim 11, Adanny teaches a method for controlling a skin care device, the method comprising: applying an alternating current to a skin through at least a pair of contact electrodes (Fig 4 and 7 teach a device where a power source transmits a signal through an isolation transformer to electrodes for stimulation; [0033] teaches a electrodes for delivering stimulation voltage to skin; Fig 4, 5 and 7 elements (216) teach electrodes capable of outputting A/C current); sensing a voltage fluctuation according to the application of the alternating current (Fig 7 teaches a sensing element (700) that senses the current flowing to the electrode and skin impedance and therefore is naturally sensing the voltage 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of John et al (U.S.PG Pub 20060149337 A1).
Regarding claim 12, Adanny teaches claim 11, however, fails to teach wherein the applying of the alternating current comprises applying an amplified output alternating current voltage to the pair of contact electrodes by summing a first alternating current voltage and a second alternating current voltage which have waveforms inverted with each other and then amplifying the summed alternating current voltage to an output alternating current voltage having a set voltage.
John teaches an invention, in the same field of endeavor, wherein the applying of the alternating current comprises applying an amplified output alternating current voltage to the pair of contact electrodes by summing a first alternating current voltage and a second alternating current voltage (fig 2a element 44 teaches a signal router (transformer) which can alter a first and second partial 
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Adanny, to have the transformation module sum a first alternating current voltage and a second alternating current voltage which have inverted waveforms of each other which are applied through the transformer/signal router to generate a summed alternating current voltage, and amplifies the summed alternating current voltage to an output alternating current voltage having a set voltage, as taught by John, in order to produce the desired therapeutic vector fields, to stimulate target areas, without negatively affecting surround tissue, (John [0005]; [0049]; [0060]).
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Nitzan (U.S. PG Pub 20090204056 A1), and further in view of John et al (U.S.PG Pub 20060149337 A1).
Regarding claim 14, Adanny teaches claim 11, however fails to teach wherein the sensing of the voltage fluctuation comprises: generating a refined current signal by filtering a signal in a set frequency band or more from the current signals sensed at a primary side of a transformation module; and converting the refined current signal into a sensed voltage signal.
John teaches an invention in the same field of endeavor, wherein a sensing subsystem, filters the sensed signal in a set frequency band ([0048] teaches that the sensing subsystem can perform 
Nitzan teaches an invention in the same field of endeavor, comprising a sensing means for determining changes in current, wherein a current to voltage converter is used for converting the sensed current into a sensed voltage output for adjusting and controlling the voltage source and stimulation parameters ([0022]-[0023]).
It would have been obvious to one of ordinary skill in the art, to have modified Adanny to a the sensing module comprise a filter to filters a signal in a set frequency band or more from the current signal sensed at the primary side of the transformation module to generate the refined current signal, as taught by John, in order to remove unwanted frequencies and enable separation of stimulus artefact from a biological rhythm at the same frequency as the modulation of the vector field (john [0074]), and include the current to voltage converted to convert the sensed current to a sensed voltage output, as taught by Nitzan, to allow the control module to adjust the stimulation parameters based on the voltage of the sensed current signal.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adanny et al (U.S. PG Pub 20140249522 A1) in view of Weckwerth et al (U.S. PG Pub 20130103017 A1).
Regarding claim 19, Adanny teaches claim 11, however, fails to teach the method further comprising re-outputting an alternating current to the skin when the set time elapses after the blocking of the alternating current applied to the skin.
Weckwerth teaches a device in the same field of endeavor, wherein a skin stimulation device has an interruption period if the device is not moving, and wherein the interruption period is a predetermined set of time ([0381]-[0382]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified Adanny to have the control module controls to re-output a current when a set .
Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lischinsky et al (U.S. PG Pub 20130282085) teaches a handheld skin treatment device that comprises a heat and motion sensor. The device can shut off stimulation based on the fluctuations of the measurements of from the sensors.
Barsness et al (U.S. PG Pub 20080262581 A1) teaches a current density detection and control system comprising voltage sensors for tracking fluctuation and changes in voltage across multiple electrode contacts, and adjusting the/blocking stimulation depending on the differences in voltage across different electrodes or contacts.
Sobota et al (U.S. patent 6249706 B1) teaches a handheld electrotherapy device comprising voltage, current, and motion sensors for providing signal and device feedback for controlling stimulation output.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792